Jillian Ivey Sidoti, Esq. P.O Box 890334 Temecula, CA 92589-0334 (323) 799-1342 jillian@jilliansidoti.com www.jilliansidoti.com CA Bar #244269 November 15, 2010 Re: Catch By Gene, Inc. Form 10-12G Filed August 20, 2010 File No. 000-54087 Dear Mr. Abero, We are in receipt of your comment letter dated September 17, 2010 for the above mentioned company’s Registration Statement on Form 10-12G. We are diligently working to provide you with the updates and responses that you need. I am currently waiting for answers from the company as well as attempting to update the financial statements. We have timely filed a 10q for the 3rd quarter. We appreciate your patience. Please let me know if you have any other questions. Thank you for your time. Sincerely, /s/ Jillian Sidoti Jillian Sidoti Counsel
